UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: September 30, 2014 Date of reporting period: September 30, 2014 Item 1. Reports to Stockholders. SCHARF FUNDS Scharf Fund – LOGIX Scharf Balanced Opportunity Fund – LOGOX ANNUAL REPORT September 30, 2014 Scharf Investments, LLC SCHARF FUNDS TABLE OF CONTENTS To Our Shareholders 1 Investment Highlights 8 Expense Examples 11 Sector Allocation of Portfolio Assets 13 Schedule of Investments 15 Statements of Assets and Liabilities 23 Statements of Operations 24 Statements of Changes in Net Assets 25 Financial Highlights 27 Notes to Financial Statements 29 Report of Independent Registered Public Accounting Firm 43 Notice to Shareholders 44 Information about Trustees and Officers 45 Householding 48 Privacy Notice 49 SCHARF FUNDS TO OUR SHAREHOLDERS PERFORMANCE AS OF 9/30/2014 THE SCHARF BALANCED OPPORTUNITY FUND Since Inception 6 Months One Year 12/31/2012 Cumulative: Scharf Balanced Opportunity Fund 5.07% 13.93% 28.94% Lipper Balanced Funds Index (with dividends reinvested) 2.91% 10.52% 21.96% Barclays U.S. Aggregate Bond Index 2.21% 3.96% 1.99% S&P 500® Index (with dividends reinvested) 6.42% 19.73% 43.43% Annualized: Scharf Balanced Opportunity Fund 13.93% 15.65% Lipper Balanced Funds Index (with dividends reinvested) 10.52% 12.03% Barclays U.S. Aggregate Bond Index 3.96% 1.13% S&P 500® Index (with dividends reinvested) 19.73% 22.92% THE SCHARF FUND Since Inception 6 Months One Year 12/30/2011 Cumulative: Scharf Fund 7.79% 20.39% 63.35% S&P 500® Index (with dividends reinvested) 6.42% 19.73% 66.39% Annualized: Scharf Fund 20.39% 19.51% S&P 500® Index (with dividends reinvested) 19.73% 20.31% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-572-4273.The gross expense ratios for the Scharf and Balanced Opportunity Funds are 1.50% and 2.15%, respectively.The net expense ratios for the Scharf and Balanced Opportunity Funds are 1.29% and 1.25%, respectively, after fee waivers and expense reimbursements, including acquired fund fees and expenses.The Adviser has contractually agreed to waive fees through 1/27/15.The Scharf and Balanced Opportunity Funds charge a 2% redemption fee on redemptions or exchanges of fund shares that are made within 60 and 15 days of purchase, respectively.Had a redemption fee been included, returns would be lower. 1 SCHARF FUNDS Dear Fellow Shareholders, For the year ended 09/30/2014, the Scharf Balanced Opportunity Fund returned 13.93% compared to the 10.52% return for the Lipper Balanced Fund Index.The key contributors to relative performance for the period were Allergan, Inc., Advance Auto Parts, Inc., China Mobile Limited, CVS Caremark Corporation, and McKesson Corporation.The key detractors from relative performance were NCR Corporation, Samsung Electronics Co., Ltd, Civeo Corp., Porsche Automobil Holding SE, and Sandridge Permian Trust. The Scharf Fund returned 20.39% compared to the 19.73% for the S&P 500® Index over the past twelve months.The key contributors to relative performance for the period were Allergan, Inc., Advance Auto Parts, Inc., CVS Caremark Corporation, Halliburton Co., and Canadian Pacific Railway Limited.The key detractors from relative performance were NCR Corporation, Samsung Electronics Co., Ltd, Porsche Automobil Holding SE, Aflac Inc., and Sanofi. MARKET COMMENTARY Defense Wins Championships:Unfortunately, defense was in short supply for my beloved Oakland Athletics.It just is not your year when the catcher breaks his thumb in the first inning of a critical playoff game while his replacement allows seven stolen bases and drops a pitchout with the winning run heading to second in extra innings.For sabermetricians, the A’s still finished with the best run differential in baseball.Cold comfort for long suffering fans like me.But I digress… Recent market volatility (particularly in small-cap stocks) has reminded investors that stocks go down as well as up.Knowing declines are inevitable, we seek to protect client assets in down markets.This has had the dual effect of generating similar performance while keeping shareholders invested in the Scharf Fund and Scharf Balanced Opportunity Fund (each, a “Fund” and together, the “Funds”) to allow them to participate in potential recoveries/market upswings.We continue to hold what we believe to be a conservatively positioned portfolio.The Scharf Fund has over 10% in cash with a bias towards more stable large global companies.The Scharf Balanced Opportunity Fund also holds higher quality fixed income securities and excess cash in reserve. Seeking Less Risk With Excess Returns:On the upside, we believe that our current portfolios have favorable risk/reward characteristics and appear historically undervalued.One metric we rely on is what we refer to as the favorability ratio.For example, the favorability ratio based on Price-to-Earnings (P/E) would simply be the portfolio’s upside to its median historical high P/E relative to the portfolio’s downside to its historical median low P/E.Typically, a good upside to downside ratio would be 3 to 1 (e.g. 30% upside potential and 10% downside risk).As shown below we believe the median company in our portfolio* has 63% upside to its 2 SCHARF FUNDS median high P/E with limited downside to its median low P/E while the S&P (based on optimistic earnings estimates) offers only 9% upside to its median high with more downside to its median low P/E. Source: Value Line, Scharf Investments, LLC, Bernstein Research * Excludes companies where Value Line data is unavailable as well as certain financials where Price-to-Book is a more appropriate valuation metric. On an individual stock basis, the chart below illustrates that all but two of our companies (which we believe will have higher earnings than shown by Value Line) have more upside to their median high P/E than the S&P 500® Index. Source: Value Line, Scharf Investments, LLC, Bernstein Research * Equity holdings of the Scharf Fund and Scharf Balanced Opportunity Fund. “A” is for Alternative:The investment world has undergone a dramatic change over the last couple of decades.A big driver of change was the application of Modern Portfolio Theory (“MPT”) which asserts that portfolios should include not just stocks and bonds but also many other types of “non-correlated” assets.The resulting portfolios are supposed to be better optimized for the best trade off between risk (in our opinion erroneously defined as volatility) and return. 3 SCHARF FUNDS It was not that long ago that most pensions, endowments and foundations adhered to a conservative mix of stocks and bonds.No longer content with the simple bond/stock allocations offered to mere mortal investors, the wizards of Wall Street used MPT to create the Yale Model.This became the gold standard for some institutional investors who began to diversify (we would say “diworsify”) across a variety of asset classes including hedge funds, private equity, venture capital, public equity, real estate and fixed income.As with most things that appear too good to be true, the results have not kept pace with the hype.Over the course of the current market cycle, a simple mix of 60% stocks and 40% bonds (as represented in the chart below by 60% invested in the S&P 500® Index and 40% invested in the Barclays U.S. Government/Credit Bond Index “BGC”) outperformed the Yale Model with less volatility. Source: PSN, Scharf Investments, LLC Past performance does not guarantee future results. Expensive and complicated hedge funds have been one of the biggest beneficiaries of the Yale Model.Driven in large part by proponents of this model, institutional investors of all stripes poured money into alternative asset classes.As noted by Hedge Fund Research, Inc. (HFR), over the past decade alone, hedge fund assets have swelled from around $850 billion to approximately $2.4 trillion.In spite of this, or perhaps because of it, returns have been mediocre (likely as many became hedge fund managers despite any real talent or track record).As shown below, an investor with a considerably more transparent portfolio of 50% invested in the S&P 500® Index and 50% invested in cash would have significantly exceeded those of the HFRI Equity Hedge (Total) Index (a commonly used index of hedge funds) with lower downside capture.Those with a greater ability to handle short-term volatility could have been even better off in equities as evidenced by the fact that a simple S&P 500® Index fund returned 77% more than the HFRI Equity Hedge (Total) Index over the same period. 4 SCHARF FUNDS Five-Year Returns through September 30, 2014 (rebalanced monthly) Cumulative Downside Return Capture HFRI Equity Hedge (Total) Index 30% 67% Balanced Index (60% S&P 500/40% BGC) 71% 47% 50% Cash/50% S&P 500 46% 50% S&P 500 107% 100% Source: PSN, HFR, Scharf Investments, LLC Note: Excludes transaction costs for the S&P 500 as well as the Balanced Index Past performance does not guarantee future results. The recent decision by CalPERS to drop hedge funds from its asset mix is notable.We sense that institutions are slowly returning to a more classic allocation approach with emphasis back on a basic mix of stocks and bonds.We believe this trend validates our investment philosophy.More importantly, our historical track record demonstrates that one does not need thousands of securities, multiple managers or esoteric strategies to put together a successful portfolio. INVESTMENT STRATEGY While we are always mindful of how economic conditions and current events impact companies, macroeconomic forecasts are not the primary consideration in our decision-making process.We focus the bulk of our energies on fundamental research and independent company analysis to identify securities which we believe are trading at significant discounts to fair value.We use a bottom-up, valuation-oriented strategy because stocks with low valuation ratios have often outperformed stocks with higher valuation ratios over the long term.By purchasing securities when they appear to be at a discount to fair value, we also hope to mitigate potential downside risk.In addition, the firm maintains a limited number of portfolios, favoring quality over quantity.We focus only on our best ideas as we believe owning too many stocks is counterproductive to enhancing risk/reward.Finally, we are style box agnostic and search for compelling investments in companies large and small, foreign and domestic.To that end, we are optimistic about the current portfolio and believe the Funds are well positioned for long-term investors. As an example, one of our recent investments, DENTSPLY International Inc., is a 115 year old global leader in professional dental products.The company operates in 120 countries with international sales representing around two-thirds of total annual net revenues.We believe DENTSPLY is well positioned to benefit from longer-term increases in utilization both in developed and emerging economies.For example, while dentistry is becoming a growing priority in emerging markets, current utilization rates remain extremely low.With the global middle-class population expected to triple by 2030, we expect demand for more advanced treatment options to significantly expand the over-all market.We believe growing evidence around the health benefits of dental hygiene combined with continued technological advances 5 SCHARF FUNDS and aging demographics bodes well for developed market growth as well.In addition, the dental supply market is still fragmented which should lead to consolidation opportunities for DENTSPLY, the current market leader.Despite attractive fundamentals, the company trades near its median low price-to-earnings ratio with significant upside potential to its median high price-to-earnings ratio. IN CLOSING For nearly 30 years, Scharf Investments, LLC has operated as an independent employee-owned firm dedicated to providing the highest quality investment management services.During this time, the Firm has established a track record based on a disciplined investment approach.That approach continues today with the Scharf Fund and the Scharf Balanced Opportunity Fund. One of our core beliefs has always been that our personal interests should be aligned with those of our clients.As such, every member of our investment committee is invested alongside our clients.On a personal level, as the first and one of the largest individual shareholders in both Funds, my family has a significant interest in the Funds’ success.As a shareholder, I hope you take comfort in the knowledge that having our own money invested alongside yours will be a powerful motivator to sharpen our focus and avoid taking undue risk. We thank you for the trust and confidence you have placed in us.We welcome your comments and questions. Brian Krawez President and Portfolio Manager Mutual fund investing involves risk.Principal loss is possible.The Funds are non-diversified, meaning they may concentrate their assets in fewer individual holdings than a diversified fund.Therefore, the Funds are more exposed to volatility than a diversified fund.The Funds may invest in securities representing equity or debt.These securities may be issued by small- and medium-sized companies, which involve additional risks such as limited liquidity and greater volatility.The Funds may invest in foreign securities which involve greater volatility, political, economic and currency risks, and differences in accounting methods.These risks are greater for emerging markets. The Funds may invest in exchange-traded fund (“ETFs”) or mutual funds, the risks of owning either generally reflecting the risks of owning the underlying securities held by the ETF or mutual fund.The Funds follows an investment style that favors relatively low valuations.Investment in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investment in lower-rated, non-rated and distressed securities presents a greater risk of loss to principal and interest than higher-rated securities. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.You cannot invest directly in an index. The Lipper Balanced Funds Index is an index of open-end mutual funds whose primary objective is to conserve principal by maintaining at all times a balanced portfolio of both equities and bonds. You cannot invest directly in an index. 6 SCHARF FUNDS The Barclays U.S. Aggregate Bond Index is a broad based benchmark that measures the investment grade, U.S. dollar-denominated, fixed-rate taxable bond market, including Treasuries, government related and corporate securities. The Barclays U.S. Capital Government/Credit Bond Index includes Treasuries (i.e., public obligations of the U.S. Treasury that have remaining maturities of more than one year), government-related issues (i.e., agency, sovereign, supranational, and local authority debt), and corporates. As of 9/30/14 the index returned 4.1% over the one year period and 6.6% since the Fund’s inception (12/30/2011). 60% S&P 500/40% Barclays U.S. Government Credit- This blended index is composed of 60% of the Standard & Poor’s 500® Index with income and 40% of the Barclays Capital Government/Credit Bond Index rebalanced monthly. As of 9/30/14 the blended index returned 13.3% over the one year period and 39.8% since the Fund’s inception (12/30/2011). Value Line is an independent investment research and financial publishing firm. Price to Earnings Ratio (P/E) is a valuation ratio of a company’s current share price compared to its per-share earnings.Upside to historical median P/E and downside to historical median P/E are terms used to describe the adviser’s estimated reward and risk of an individual security. Favorability ratio is a metric we use to measure upside return potential relative to downside risk. Price to Book Value is the ratio of the company’s current price divided by the latest quarter’s book value per share. Downside Capture is statistical measure of investment performance in a down market. Correlation is a statistical measure of how two securities move in relation to each other. Diversification is a risk management technique that mixes a wide variety of investments within a portfolio. The Yale Model generally divides a portfolio into roughly a half dozen investment allocations to different asset classes.The Yale Endowment is the $23.9 billion endowment managed for the benefit of Yale University.The endowment’s returns are measured for the university’s fiscal year ending on June 30. Hedge Fund Research, Inc. (HFR) was established in 1992 and specializes in the areas of indexation and analysis of hedge funds.The HFRI Equity Hedge (Total) Index is a common hedge fund benchmark comprised of over 2,400 funds typically maintaining at least 50% exposure to equities, both long and short. The California Public Employees’ Retirement System (CalPERS) is an agency in the California executive branch that manages pension and health benefits for more than 1.6 million California public employees, retirees, and their families. The Plan Sponsor Network Enterprise (“PSN”), is a web-based application that utilizes the PSN database to provide institutional manager returns. The PSN database is the largest database in the financial industry with data on over 2,000 investment management firms and 10,000 products. All investments involve risk. Principal loss is possible. A stock may trade with more or less liquidity than a bond depending on the number of shares and bonds outstanding, the size of the company, and the demand for the securities. Bonds traditionally experience less volatility than stocks and typically decrease in value when interest rates rise. A hedge fund is an investment in a private partnership and should not be considered a liquid investment as investors in these products are typically required to maintain their investment in the hedge fund for at least a year or more. The information provided herein represents the opinion of the Funds’ manager, is subject to change at any time, is not guaranteed and should not be considered investment advice. The Funds’ holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of Fund holdings. Must be preceded or accompanied by a prospectus. The Scharf Funds are distributed by Quasar Distributors, LLC. 7 SCHARF FUNDS Comparison of the change in value of a hypothetical $10,000 investment in the Scharf Fund vs. the S&P 500® Index. Average Annual Total Return for the Periods Ended 9/30/2014: 1 Year Since Inception1 Scharf Fund 20.39% 19.51% S&P 500® Index 19.73% 20.31% Performance data quoted on this page represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-572-4273 (1-866-5SCHARF). Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, or redemption of Fund shares. The performance data and graph do not reflect the 2.00% redemption fee imposed on shares held 60 days or less. Indices do not incur expenses and are not available for investment. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. 1 The Fund commenced operations on December 30, 2011. 8 SCHARF BALANCED OPPORTUNITY FUND Comparison of the change in value of a hypothetical $10,000 investment in the Scharf Balanced Opportunity Fund vs. the S&P 500® Index, the Lipper Balanced Funds Index, and the Barclays U.S. Aggregate Bond Index. Average Annual Total Return for the Periods Ended 9/30/2014: 1 Year Since Inception1 Scharf Balanced Opportunity Fund 13.93% 15.65% S&P 500® Index 19.73% 22.92% Lipper Balanced Funds Index 10.52% 12.03% Barclays U.S. Aggregate Bond Index 3.96% 1.13% Performance data quoted on this page represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-572-4273 (1-866-5SCHARF). Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, or redemption of Fund shares. The performance data and graph do not reflect the 2.00% redemption fee imposed on shares held 15 days or less. Indices do not incur expenses and are not available for investment. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. 9 SCHARF BALANCED OPPORTUNITY FUND The Lipper Balanced Funds Index is an equally weighted index of the 30 largest U.S. balanced funds. The Barclays U.S. Aggregate Bond Index is a broad based benchmark that measures the investment grade, U.S. dollar-denominated, fixed-rate taxable bond market, including Treasuries, government related and corporate securities. 1 The Fund commenced operations on December 31, 2012. 10 SCHARF FUNDS EXPENSE EXAMPLES at September 30, 2014 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees; and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. The Scharf Fund and the Scharf Balanced Opportunity Fund are no-load mutual funds. These Examples are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested in each Fund at the beginning of the period and held for the entire period (4/1/14-9/30/14). Actual Expenses The first line of the tables below provide information about actual account values and actual expenses, with actual net expenses being limited to 1.25% of the Scharf Fund and 1.20% of the Scharf Balanced Opportunity Fund per the operating expenses limitation agreement. Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.The Examples below include, but are not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in the first line of the tables, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and will not help you determine the relative total costs of owning different funds, as they may charge transaction costs, such as sales charges (loads), redemption fees, or exchange fees. 11 SCHARF FUNDS EXPENSE EXAMPLES at September 30, 2014 (Unaudited), Continued Scharf Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 4/1/14 9/30/14 4/1/14 – 9/30/14 Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. Scharf Balanced Opportunity Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 4/1/14 9/30/14 4/1/14 – 9/30/14 Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.20%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 12 SCHARF FUND SECTOR ALLOCATION OF PORTFOLIO ASSETS at September 30, 2014 (Unaudited) Percentages represent market value as a percentage of total investments. 13 SCHARF BALANCED OPPORTUNITY FUND SECTOR ALLOCATION OF PORTFOLIO ASSETS at September 30, 2014 (Unaudited) Percentages represent market value as a percentage of total investments. 14 SCHARF FUND SCHEDULE OF INVESTMENTS at September 30, 2014 Shares COMMON STOCKS – 83.71% Value Automobiles – 5.29% Honda Motor Co., Ltd. (b) $ Porsche Automobil Holding SE (b) Automotive Parts and Accessories – Retail – 3.93% Advance Auto Parts, Inc. Business Services – 2.75% International Business Machines Corp. Computer and Electronic Product Manufacturing – 10.89% Apple, Inc. (e) NCR Corp. (a) Samsung Electronics Co., Ltd. (c) Conglomerates – 2.03% Berkshire Hathaway, Inc. – Class B (a) Direct Health and Medical Insurance Carriers – 2.12% Aflac, Inc. Drug Stores – 3.70% CVS Caremark Corp. General Merchandise Stores – 6.92% Dollar General Corp. (a) Target Corp Health and Personal Care Stores – 2.00% Sally Beauty Holdings, Inc. (a) Internet Media – 1.87% Baidu, Inc. – ADR (a) Medical Equipment and Supplies – 4.76% Baxter International, Inc. DENTSPLY International, Inc. The accompanying notes are an integral part of these financial statements. 15 SCHARF FUND SCHEDULE OF INVESTMENTS at September 30, 2014, Continued Shares COMMON STOCKS – 83.71%, Continued Value Oil and Gas Support Services – 6.51% Apache Corp $ Halliburton Co. Petroleum Refining – 0.48% Chevron Corp. Pharmaceutical Preparation and Manufacturing – 7.64% Allergan, Inc Novartis AG – ADR Sanofi – ADR Property and Casualty Insurance – 5.95% American International Group, Inc. Markel Corp (a) Rail Transportation – 0.59% Canadian Pacific Railway Ltd. (b) Software Publishers – 7.82% Microsoft Corp. Oracle Corp. Support Activities for Mining – 2.23% Schlumberger, Ltd. (b) Telecommunications – 4.30% China Mobile Ltd. – ADR Transportation Equipment Manufacturing – 1.93% Gentex Corp. TOTAL COMMON STOCKS (Cost $135,085,931) The accompanying notes are an integral part of these financial statements. 16 SCHARF FUND SCHEDULE OF INVESTMENTS at September 30, 2014, Continued Shares MISCELLANEOUS INVESTMENTS – 4.20% Value Miscellaneous Investments (a)(f) $ TOTAL MISCELLANEOUS INVESTMENTS (Cost $7,285,808) MONEY MARKET FUNDS – 11.92% First American Tax Free Obligations Fund – Class Z, 0.00% (d) TOTAL MONEY MARKET FUNDS (Cost $22,459,933) Total Investments in Securities (Cost $164,831,672) – 99.83% Other Assets in Excess of Liabilities – 0.17% TOTAL NET ASSETS – 100.00% $ SCHEDULE OF OPTIONS WRITTEN at September 30, 2014 Contracts OPTIONS WRITTEN Value 31 Apple, Inc. Expiration: January 2015, Exercise Price: $75.71 $ TOTAL OPTIONS WRITTEN (Premiums received $46,594) $ ADR American Depository Receipt (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Foreign issuer. (d) Rate shown is the 7-day annualized yield as of September 30, 2014. (e) A portion of this security is pledged as collateral for written options. (f) Represents previously undisclosed securities which the Fund has held for less than one year. The accompanying notes are an integral part of these financial statements. 17 SCHARF BALANCED OPPORTUNITY FUND SCHEDULE OF INVESTMENTS at September 30, 2014 Shares COMMON STOCKS – 61.55% Value Accommodation – 0.78% Civeo Corp. $ Ambulatory Health Care Services – 0.64% Quest Diagnostics, Inc. (e) Automobiles – 3.33% Honda Motor Co., Ltd. (b) Porsche Automobil Holding SE (b) Automotive Parts and Accessories – Retail – 2.55% Advance Auto Parts, Inc. Business Services – 1.81% International Business Machines Corp. Computer and Electronic Product Manufacturing – 7.76% Apple, Inc. NCR Corp. (a) Samsung Electronics Co., Ltd. (c) Conglomerates – 1.25% Berkshire Hathaway, Inc. – Class B (a) Direct Health and Medical Insurance Carriers – 1.75% Aflac, Inc. Drug Stores – 2.44% CVS Caremark Corp. General Merchandise Stores – 4.73% Dollar General Corp. (a) Target Corp Health and Personal Care Stores – 1.24% Sally Beauty Holdings, Inc. (a) Internet Media – 1.08% Baidu, Inc. – ADR (a) The accompanying notes are an integral part of these financial statements. 18 SCHARF BALANCED OPPORTUNITY FUND SCHEDULE OF INVESTMENTS at September 30, 2014, Continued Shares COMMON STOCKS – 61.55%, Continued Value Medical Equipment and Supplies – 3.26% Baxter International, Inc. $ DENTSPLY International, Inc. Oil and Gas Support Services – 4.48% Apache Corp Halliburton Co. Pharmaceutical Preparation and Manufacturing – 5.01% Allergan, Inc Novartis AG – ADR Property and Casualty Insurance – 4.76% American International Group, Inc. Markel Corp (a) Real Estate – 2.08% HCP, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.38% Oaktree Cap Group, LLC. Software Publishers – 5.76% Microsoft Corp. Oracle Corp. Support Activities for Mining – 1.84% Schlumberger, Ltd. (b) Telecommunications – 3.25% China Mobile Ltd. – ADR Transportation Equipment Manufacturing – 1.37% Gentex Corp. TOTAL COMMON STOCKS (Cost $20,042,741) The accompanying notes are an integral part of these financial statements. 19 SCHARF BALANCED OPPORTUNITY FUND SCHEDULE OF INVESTMENTS at September 30, 2014, Continued Shares MISCELLANEOUS INVESTMENTS – 2.85% Value Miscellaneous Investments (a)(f) $ TOTAL MISCELLANEOUS INVESTMENTS (Cost $995,464) PREFERRED STOCKS – 4.72% Closed-End Funds – 2.79% GDL Fund – Series B General American Investors Co., Inc. – Series B Investment Banking and Brokerage – 1.82% Goldman Sachs Group, Inc. – Series B Utilities – 0.11% SCE Trust II TOTAL PREFERRED STOCKS (Cost $1,754,027) ROYALTY TRUSTS – 0.68% Oil and Gas Support Services – 0.68% SandRidge Permian Trust TOTAL ROYALTY TRUSTS (Cost$424,522) Principal Amount CONVERTIBLE BONDS – 1.33% Blucora, Inc. $ 4.25%, 4/1/2019 TOTAL CONVERTIBLE BONDS (Cost $501,855) CORPORATE BONDS – 1.24% Automotive Parts and Accessories – Retail – 0.15% Advance Auto Parts, Inc. 5.75%, 5/1/2020 The accompanying notes are an integral part of these financial statements. 20 SCHARF BALANCED OPPORTUNITY FUND SCHEDULE OF INVESTMENTS at September 30, 2014, Continued Principal Amount CORPORATE BONDS – 1.24%, Continued Value Computer and Electronic Product Manufacturing – 0.26% Digital Equipment Corp. $ 7.75%, 4/1/2023 $ Industrial Containers and Packaging – 0.28% Ball Corp. 5.75%, 5/15/2021 Petroleum and Coal Products Manufacturing – 0.55% Murphy Oil USA, Inc. 6.00%, 8/15/2023 TOTAL CORPORATE BONDS (Cost $473,990) MUNICIPAL BONDS – 3.05% California Health Facilities Financing Authority, Revenue Bonds, Chinese Hospital Association 3.00%, 6/1/2024, Series 2012 California Health Facilities Financing Authority, Revenue Bonds, Persons with Developmental Disabilities 7.11%, 2/1/2021, Series 2011B 7.875%, 2/1/2026, Series 2011B California State, General Obligation, Highway Safety, Traffic Reduction, Air Quality and Port Security Bonds 6.509%, 4/1/2039, Series 2009B California State, General Obligation, Various Purpose 6.20%, 10/1/2019 5.60%, 11/1/2020 6.65%, 3/1/2022, Series 2010 7.95%, 3/1/2036, Series 2010 State of Michigan, General Obligation, School Loan and Refunding Bonds 6.95%, 11/01/2020, Series 2009A TOTAL MUNICIPAL BONDS (Cost $1,152,135) The accompanying notes are an integral part of these financial statements. 21 SCHARF BALANCED OPPORTUNITY FUND SCHEDULE OF INVESTMENTS at September 30, 2014, Continued Shares MONEY MARKET FUNDS – 23.35% Value First American Tax Free Obligations Fund – Class Z, 0.00% (d) $ TOTAL MONEY MARKET FUNDS (Cost $8,858,049) Total Investments in Securities (Cost $34,202,783) – 98.77% Other Assets in Excess of Liabilities – 1.23% TOTAL NET ASSETS – 100.00% $ SCHEDULE OF OPTIONS WRITTEN at September 30, 2014 Contracts CALL OPTIONS WRITTEN Value 40 Quest Diagnostics, Inc. Expiration: January 2015, Exercise Price: $55.00 $ TOTAL CALL OPTIONS WRITTEN (Premiums received $19,326) $ ADR American Depository Receipt (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Foreign issuer. (d) Rate shown is the 7-day annualized yield as of September 30, 2014. (e) A portion of this security is pledged as collateral for written options. (f) Represents previously undisclosed securities which the Fund has held for less than one year. The accompanying notes are an integral part of these financial statements. 22 SCHARF FUNDS STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2014 Scharf Balanced Scharf Fund Opportunity Fund ASSETS Investments in securities, at value (identified cost $164,831,672 and $34,202,783, respectively) $ $ Receivables: Investments sold — Fund shares issued Dividends and interest Dividend tax reclaim Prepaid expenses Total assets LIABILITIES Options written, at value (premiums received $46,594 and $19,326, respectively) Payables: Investments purchased Advisory fees Fund shares redeemed Shareholder servicing fees Administration and fund accounting fees Audit fees Shareholder reporting Custody fees Transfer agent fees and expenses Chief Compliance Officer fee Legal fees Trustee fees Accrued other expenses 48 Total liabilities NET ASSETS $ $ CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPOSITION OF NET ASSETS Paid-in capital $ $ Undistributed net investment income Accumulated net realized gain from investments, foreign currency and options Net unrealized appreciation/(depreciation) on: Investments and foreign currency Written options ) ) Net unrealized appreciation on investments, foreign currency and options Net assets $ $ The accompanying notes are an integral part of these financial statements. 23 SCHARF FUNDS STATEMENTS OF OPERATIONS For the Year Ended September 30, 2014 Scharf Balanced Scharf Fund Opportunity Fund INVESTMENT INCOME Income Dividends (net of foreign tax withheld and issuance fees of $136,949 and $20,754, respectively) $ $ Interest — Total income Expenses Advisory fees (Note 4) Shareholder servicing fees (Note 5) Adminstration and fund accounting fees (Note 4) Custody fees (Note 4) Registration fees Transfer agent fees and expenses (Note 4) Audit fees Reports to shareholders Chief Compliance Officer fee (Note 4) Trustee fees Legal fees Miscellaneous expenses Insurance expense Total expenses Less: advisory fee waiver (Note 4) ) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS AND OPTIONS Net realized gain/(loss) on: Investments Purchased options ) — Foreign currency ) ) Capital gain distributions from regulated investment companies Net change in unrealized appreciation/(depreciation) on: Investments Written options ) ) Foreign currency ) ) Net realized and unrealized gain on investments and options Net Increase in Net Assets Resulting from Operations $ $ The accompanying notes are an integral part of these financial statements. 24 SCHARF FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended September 30, 2014 September 30, 2013 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) from investments, options, and foreign currency ) Capital gain distributions from regulated investment companies — Net change in unrealized appreciation/(depreciation) on: Investments Purchased options — Written options ) Foreign currency ) — Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain on investments ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ (a) A summary of share transactions is as follows: Year Ended Year Ended September 30, 2014 September 30, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed* ) Net increase $ $ * Net of redemption fees of $ $ The accompanying notes are an integral part of these financial statements. 25 SCHARF BALANCED OPPORTUNITY FUND STATEMENTS OF CHANGES IN NET ASSETS December 31, 2012* Year Ended to September 30, 2014 September 30, 2013 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain from investments, options, and foreign currency Capital gain distributions from regulated investment companies — Net change in unrealized appreciation/(depreciation) on: Investments Written options ) — Foreign currency ) — Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) — From net realized gain on investments ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares Total increase in net assets NET ASSETS Beginning of period — End of period $ $ Undistributed net investment income $ $ (a) A summary of share transactions is as follows: December 31, 2012* Year Ended to September 30, 2014 September 30, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions — — Shares issued in connection with transfer in kind — — Shares redeemed ) Net increase $ $ * Commencement of operations. The accompanying notes are an integral part of these financial statements. 26 SCHARF FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period December 30, 2011* Year Ended Year Ended to September 30, 2014 September 30, 2013 September 30, 2012 Net asset value, beginning of period $ $ $ Income from investment operations: Net investment income^ Net realized and unrealized gain on investments, options, and foreign currency Total from investment operations Less distributions: From net investment income ) ) — From net realized gain on investments ) ) — Total distributions ) ) — Paid-in capital from redemption fees^# Net asset value, end of period $ $ $ Total return % % %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ $ $ Ratio of expenses to average net assets: Before fee waivers % % %† After fee waivers % % %† Ratio of net investment income/(loss) to average net assets: Before fee waivers % )% %† After fee waivers % % %† Portfolio turnover rate % % %‡ * Commencement of operations. ^ Based on average shares outstanding. † Annualized. ‡ Not annualized. # Amount is less than $0.01. The accompanying notes are an integral part of these financial statements. 27 SCHARF BALANCED OPPORTUNITY FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period December 31, 2012* Year Ended to September 30, 2014 September 30, 2013 Net asset value, beginning of period $ $ Income from investment operations: Net investment income ^ Net realized and unrealized gain on investments, options, and foreign currency Total from investment operations Less distributions: From net investment income ) — From net realized gain on investments ) — Total distributions ) — Paid-in capital from redemption fees — ^# Net asset value, end of period $ $ Total return % %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets: Before fee waivers % %† After fee waivers % %† Ratio of net investment income/(loss) to average net assets: Before fee waivers % )%† After fee waivers % %† Portfolio turnover rate % %‡ * Commencement of operations. ^ Based on average shares outstanding. † Annualized. ‡ Not annualized. # Amount is less than $0.01. The accompanying notes are an integral part of these financial statements. 28 SCHARF FUNDS NOTES TO FINANCIAL STATEMENTS at September 30, 2014 NOTE 1 – ORGANIZATION The Scharf Fund and the Scharf Balanced Opportunity Fund (each a “Fund” and collectively, the “Funds”) are each a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, (the “1940 Act”) as an open-end management investment company.The investment objective of the Scharf Fund is to seek long-term capital appreciation. The investment objective of the Scharf Balanced Opportunity Fund is to seek long-term capital appreciation and income.The Scharf Fund commenced operations on December 30, 2011. The Scharf Balanced Opportunity Fund commenced operations on December 31, 2012. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation: All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes: It is the Funds’ policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Scharf Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for the open tax years 2012-2013, or expected to be taken in the Fund’s 2014 tax returns.Management has analyzed the Scharf Balanced Opportunity Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for the open tax year 2013, or expected to be taken in the Fund’s 2014 tax returns. The Funds identify their major tax jurisdictions as U.S. Federal and the state of Wisconsin; however, the Funds are not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Securities Transactions, Income and Distributions: Securities transactions are accounted for on the trade date. Realized gains and losses on securities sold are calculated on the basis of specified cost.Interest income is recorded on an 29 SCHARF FUNDS NOTES TO FINANCIAL STATEMENTS at September 30, 2014, Continued accrual basis.Discounts and premiums on securities purchased are accreted/amortized over the life of the respective security. Dividend income and distributions to shareholders are recorded on the ex-dividend date.Withholding taxes on foreign dividends have been provided for in accordance with each Fund’s understanding of the applicable country’s tax rules and rates. The Funds distribute substantially all net investment income, if any, and net realized capital gains, if any, annually.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations, which differs from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. Each Fund is charged for those expenses that are directly attributable to the Fund, such as investment advisory, custody and transfer agent fees. Expenses that are not attributable to a Fund are typically allocated among the Funds in proportion to their respective net assets. D. Reclassification of Capital Accounts: Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting. These reclassifications have no effect on net assets or net asset value per share. For the year ended September 30, 2014, the Funds made the following permanent tax adjustments on the statement of assets and liabilities: Undistributed Accumulated Net Investment Net Realized Income Gain Scharf Fund Scharf Balanced Opportunity Fund E. Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. F. Redemption Fees: The Scharf Fund charges a 2.00% redemption fee to shareholders who redeem shares held for 60 days or less. The Scharf Balanced Opportunity Fund charges a 2.00% redemption fee to shareholders who redeem shares held for 15 days or less. Such fees are retained by the Funds and 30 SCHARF FUNDS NOTES TO FINANCIAL STATEMENTS at September 30, 2014, Continued accounted for as an addition to paid-in capital. During the year ended September 30, 2014, the Scharf Fund retained $1,421 in redemption fees. G. Derivatives: The Funds have adopted the financial accounting reporting rules as required by the Derivatives and Hedging Topic of the FASB Accounting Standards Codification. The Funds are required to include enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. The Funds may utilize options for hedging purposes as well as direct investment. Some options strategies, including buying puts, tend to hedge the Funds’ investments against price fluctuations. Other strategies, such as writing puts and calls and buying calls, tend to increase market exposure. Options contracts may be combined with each other in order to adjust the risk and return characteristics of each Fund’s overall strategy in a manner deemed appropriate to the Adviser and consistent with each Fund’s investment objective and policies. When a call or put option is written, an amount equal to the premium received is recorded as a liability. The liability is marked-to-market daily to reflect the current fair value of the written option. When a written option expires, a gain is realized in the amount of the premium originally received. If a closing purchase contract is entered into, a gain or loss is realized in the amount of the original premium less the cost of the closing transaction. If a written call option is exercised, a gain or loss is realized from the sale of the underlying security, and the proceeds from such sale are increased by the premium originally received. If a written put option is exercised, the amount of the premium originally received reduces the cost of the security which is purchased upon the exercise of the option. With options, there is minimal counterparty credit risk to the Funds since the options are covered or secured, which means that the Funds will own the underlying security or, to the extent they do not hold the security, will maintain liquid assets consisting of cash, short-term securities, or equity or debt securities equal to the market value of the security underlying the option, marked to market daily. Options purchased are recorded as investments and marked-to-market daily to reflect the current fair value of the option contract. If an option purchased expires, a loss is realized in the amount of the cost of the option contract. If a closing transaction is entered into, a gain or loss is realized to the extent that the proceeds from the sale are greater or less than the cost of the option. If a purchase put option is exercised, a gain or loss is realized from the sale of the underlying security by adjusting the proceeds from such sale by the amount of the premium 31 SCHARF FUNDS NOTES TO FINANCIAL STATEMENTS at September 30, 2014, Continued originally paid. If a purchased call option is exercised, the cost of the security purchased upon exercise is increased by the premium originally paid. As of September 30, 2014, the location of derivatives in the statements of assets and liabilities and the value of the derivative instruments categorized by risk exposure is as follows: Scharf Fund Derivative Type Statements of Assets and Liabilities Location Value Equity Contracts Options written, at fair value Scharf Balanced Opportunity Fund Derivative Type Statements of Assets and Liabilities Location Value Equity Contracts Options written, at fair value The effect of derivative instruments on the statements of operations for the year ended September 30, 2014 is as follows: ScharfFund Derivative Type Location of Loss on Derivatives Recognized in Income Value Equity Contracts Realized loss on purchased options Equity Contracts Change in unrealized depreciation on written options Scharf Balanced Opportunity Fund Derivative Type Location of Loss on Derivatives Recognized in Income Value Equity Contracts Change in unrealized depreciation on written options The average monthly market values of purchased and written options during the year ended September 30, 2014, for the Scharf Fund was $6,187 and $65,341, respectively. The average monthly market value of written options during the year ended September 30, 2014, for the Scharf Balanced Opportunity Fund was $20,368. Transactions in written options contracts for the year ended September 30, 2014, are as follows: Scharf Fund Contracts Premiums Received Beginning balance 56 $ Options exercised ) (37,576
